AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON APRIL 12, 2013 REGISTRATION NOS. 333 -122901 811 -21719 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] PRE-EFFECTIVE AMENDMENT NO. [ ] POST-EFFECTIVE AMENDMENT NO.342 [ X ] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO.352 [ X ] INVESTMENT MANAGERS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 803 West Michigan Street Milwaukee, WI 53233 (Address of Principal Executive Offices, including Zip Code) Registrant's Telephone Number, Including Area Code: (414) 299-2295 Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and Address of Agent for Service) COPIES TO: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071-3106 It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485; or [ ] on pursuant to paragraph (b) of Rule 485; or [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485; [ ] on pursuant to paragraph (a)(1) of Rule 485; or [X] 75 days after filing pursuant to paragraph (a)(2) of Rule 485; or [ ] on pursuant to paragraph (a)(2) of Rule 485; or [ ] on pursuant to paragraph (a)(3) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. The information in this Prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to completion, 2013 OAK RIDGE DIVIDEND GROWTH FUND Class/Ticker Class A (Ticker Symbol: X) Class I (Ticker Symbol: X) OAK RIDGE GROWTH OPPORTUNITY FUND Class/Ticker Class A (Ticker Symbol: X) Class I (Ticker Symbol: X) PROSPECTUS June , 2013 The Securities and Exchange Commission (the “SEC”) has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. Oak Ridge Dividend Growth Fund Oak Ridge Growth Opportunity Fund Each a series of the Investment Managers Series Trust (the “Trust”) Each of the funds described in this Prospectus will be referred to as a “Fund” and together as the “Funds” Table of Contents Summary Section Oak Ridge Dividend Growth Fund 2 Oak Ridge Growth Opportunity Fund 9 More About the Funds’ Investment Objectives, Strategies and Risks 15 Management of the Funds 23 Purchase of Shares 26 Your Account with a Fund 30 Service Fees – Other Payments To Third Parties 39 Dividends and Distributions 40 Federal Income Tax Consequences 40 Financial Highlights 44 This Prospectus sets forth basic information about the Funds that you should know before investing.It should be read and retained for future reference.More detailed information about the Funds is contained in the Statement of Additional Information (“SAI”). The date of this Prospectus is June , 2013. SUMMARY SECTION - OAK RIDGE DIVIDEND GROWTH FUND Investment Objective The Oak Ridge Dividend Growth Fund (the “Fund”) seeks to provide current income and long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $xx in Class A shares of the Fund.More information about these and other discounts is available from your financial professional and in the section titled “Class A Shares” on page xx of this Prospectus. Class A Shares Class I Shares Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage offering price) 5.75% None Maximum deferred sales charge (load) (as a percentage of the lesser of the net asset value at purchase or redemption) 1.00%1 None Redemption fee if redeemed within xx days of purchase (as a percentage of amount redeemed) x.xx% x.xx% Wire fee Overnight check delivery fee Retirement account fees (annual maintenance and fullredemption requests) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.75% 0.75% Distribution (Rule 12b-1) fee 0.25% None Other expenses (includes shareholder service fee of up to 0.15%)2 0.xx% 0.xx% Total annual fund operating expenses x.xx% x.xx% Fee waiver and/or expense reimbursement3 (x.xx)% (x.xx)% Total annual fund operating expenses after fee waiver and/or expense reimbursements3 1.25% 1.00% 1. No sales charge applies on investments of $xx million or more, but a contingent deferred sales charge (“CDSC”) of 1% will be imposed on certain redemptions of such shares within 12 months of the date of purchase. 2. “Other expenses” have been estimated for the current fiscal year. 3. The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses (excluding, as applicable, taxes, leverage interest, brokerage commissions, dividend expenses on short sales, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation expenses) do not exceed 1.25% and 1.00% of the average daily net assets of the Fund’s Class A and Class I shares, respectively. This agreement is in effect until , 2014, and may be terminated before that date only by the Trust’s Board of Trustees. The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid for three years from the date of any such waiver or payment. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class A shares $ $ Class I shares $ $ Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.The Fund is newly-created and, as a result, does not yet have a portfolio turnover rate. Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its assets (plus borrowings for investment purposes) in U.S. equity securities that have a record of paying dividends. The Fund will invest primarily in companies with market capitalizations of $5 billion or higher at the time of initial purchase. The Fund’s equity investments include common stock, and can include preferred stock, depository receipts, exchanged traded funds (“ETFs”), rights and warrants.The Fund may also invest in American Depository Receipts (“ADRs”).The Fund will invest in a diversified portfolio of securities typically spread across many economic sectors. The Fund’s advisor uses a bottom-up approach that involves quantitative and qualitative review of companies to seek to identify those exhibiting consistent dividend payments and favorable fundamentals, including a dividend payout ratio and earnings growth, that indicate an ability to sustain above average growth in dividends.The Fund’s dividend yield will be comparable to the S&P 500 Index average yield, with each stock evaluated as having the potential to increase future dividends at a rate above the S&P 500 Index. Principal Risks of Investing The Fund’s principal risks are described below.Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. Market Risk.Market risk is the risk that the Fund’s share price may be affected by a sudden decline in the market value of an investment, or by an overall decline in the stock market due to, among other things, general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. Equity Securities Risk. Investment in equity securities involves substantial risks and may be subject to wide and sudden fluctuations in market value, with a resulting fluctuation in the amount of profits and losses due to general market and economic conditions or factors relating to specific companies in which the Fund invests. Management and Strategy Risk.The Fund is subject to management risk because it is an actively managed portfolio. The Fund’s advisor applies investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these will produce the desired results. Growth-Oriented Investment Strategies Risk.The stocks of growth companies are generally more sensitive to the companies’ earnings and tend to be more volatile than non-growth stocks and fluctuate more dramatically than the overall market. No Operating History.The Fund is a newly organized series of an open-end management investment company and has no operating history. As a result, prospective investors have no track record or history on which to base their investment decisions. Performance The Fund is new and it does not have a full calendar year performance record to compare against other mutual funds or broad measures of securities market performance such as indices. Performance information will be available after the Fund has been in operation for one calendar year. Investment Advisor Oak Ridge Investments, LLC (“Oak Ridge” or the “Advisor”) Portfolio Manager David M. Klaskin, Chairman and Chief Investment Officer, has served as the portfolio manager of the Fund since its inception on , 2013. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Class A Shares Direct Regular Accounts Traditional and Roth IRA Accounts Gift Account For Minors Class I Shares All Accounts None Fund shares are redeemable on any business day the New York Stock Exchange is open for business by written request or by telephone. Tax Information The Fund’s distributions are generally taxable, and will ordinarily be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing through such tax-deferred accounts may be taxed later upon withdrawal of monies from those accounts.The Fund will report items of income, return of capital and gain or loss to you through Form 1099. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. SUMMARY SECTION - OAK RIDGE GROWTH OPPORTUNITY FUND Investment Objectives The Oak Ridge Growth Opportunity Fund (the “Fund”) seeks to provide long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $xx in Class A shares of the Fund.More information about these and other discounts is available from your financial professional and in the section titled “Class A Shares” on page xx of this Prospectus. Class A Shares Class I Shares Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None Maximum deferred sales charge (load) (as a percentage of the lesser of the net asset value at purchase or redemption) 1.00%1 None Redemption fee if redeemed within xx days of purchase (as a percentage of amount redeemed) x.xx% x.xx% Wire fee Overnight check delivery fee Retirement account fees (annual maintenance and full redemption requests) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.75% 0.75% Distribution (Rule 12b-1) fee 0.25% None Other expenses (includes shareholder services fee of up to 0.15%)2 x.xx% x.xx% Total annual fund operating expenses x.xx% x.xx% Fee waiver and/or expense reimbursement3 (x.xx)% (x.xx)% Total annual fund operating expenses after fee waiver and/or expense reimbursement3 1.40% 1.15% 1. No sales charge applies on investments of $xx million or more, but a contingent deferred sales charge (“CDSC”) of 1% will be imposed on certain redemptions of such shares within 12 months of the date of purchase. 2. “Other expenses” have been estimated for the current fiscal year. 3. The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses (excluding, as applicable, taxes, leverage interest, brokerage commissions, dividend expenses on short sales, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation expenses) do not exceed 1.40% and 1.15% of the average daily net assets of the Fund’s Class A and Class I shares, respectively. This agreement is in effect until , 2014, and may be terminated before that date only by the Trust’s Board of Trustees. The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid for three years from the date of any such waiver or payment. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class A shares $ $ Class I shares $ $ Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.The Fund is newly-created and, as a result, does not yet have a portfolio turnover rate. Principal Investment Strategies Under normal circumstances, the Fund primarily invests in equity securities of companies with market capitalizations within the range of those companies included in the Russell Mid Cap Growth Index at the time of purchase.As of March 31, 2013, the market capitalizations of companies included in the Russell Mid Cap Growth Index were between $418 million and $24.98 billion.Investments in companies that move above or below the capitalization range of the Russell Mid Cap Growth Index may continue to be held by the Fund at the Fund advisor’s sole discretion. The Fund’s equity investments include common stock, and can include preferred stock, depository receipts, exchanged traded funds (“ETFs”), rights and warrants.The Fund may also invest in American Depository Receipts (“ADRs”).The Fund will invest in a diversified portfolio of securities typically spread across many economic sectors. The Fund’s advisor uses a “growth” style of management and seeks to identify companies with: consistent earnings growth, rising earnings estimates, healthy forecasted earnings growth and reasonable valuations. Principal Risks of Investing The Fund’s principal risks are described below.Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. Market Risk.Market risk is the risk that the Fund’s share price may be affected by a sudden decline in the market value of an investment, or by an overall decline in the stock market due to, among other things, general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate or factors relating to specific companies in which the Fund invests. Equity Securities Risk.Investment in equity securities involves substantial risks and may be subject to wide and sudden fluctuations in market value, with a resulting fluctuation in the amount of profits and losses due to general market and economic conditions or factors relating to specific companies in which the Fund invests. Mid-cap Company Risk.The securities of mid-sized companies may be subject to more abrupt or erratic market movements and may have lower trading volumes or more erratic trading than securities of larger companies or the market averages in general. ETF Risk.ETFs typically trade on securities exchanges and their shares may, at times, trade at a premium or discount to their net asset values.In addition, an ETF may not replicate exactly the performance of the benchmark index it seeks to track for a number of reasons, including transaction costs incurred by the ETF, the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of securities held.Investing in ETFs, which are investment companies, may involve duplication of advisory fees and certain other expenses. The Funds will incur brokerage costs when purchasing and selling shares of ETFs. Management and Strategy Risk.The Fund is subject to management risk because it is an actively managed portfolio. The Fund’s advisor applies investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these will produce the desired results. Growth-Oriented Investment Strategies Risk.The stocks of growth companies are generally more sensitive to the companies’ earnings and tend to be more volatile than non-growth stocks and fluctuate more dramatically than the overall market. No Operating History.The Fund is a newly organized series of an open-end management investment company and has no operating history. As a result, prospective investors have no track record or history on which to base their investment decisions. Performance The Fund is new and it does not have a full calendar year performance record to compare against other mutual funds or broad measures of securities market performance such as indices. Performance information will be available after the Fund has been in operation for one calendar year. Investment Advisor Oak Ridge Investments, LLC (“Oak Ridge” or the “Advisor”) Portfolio Managers Kenneth S. Kailin, CFA, Executive Vice President and Senior Portfolio Manager, and Brian L. King, CFA, Vice President and Portfolio Manager, have served as the portfolio managers of the Fund since its inception on , 2013. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Class A Shares Direct Regular Accounts Traditional and Roth IRA Accounts Gift Account For Minors Class I Shares All Accounts None Fund shares are redeemable on any business day the New York Stock Exchange is open for business by written request or by telephone. Tax Information The Fund’s distributions are generally taxable, and will ordinarily be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing through such tax-deferred accounts may be taxed later upon withdrawal of monies from those accounts.The Fund will report items of income, return of capital and gain or loss to you through Form 1099. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. MORE ABOUT THE FUNDS’ INVESTMENT OBJECTIVES, STRATEGIES AND RISKS Dividend Growth Fund Investment Objective The Dividend Growth Fund (the “Fund”) seeks to provide current income and long-term capital appreciation. The Fund’s investment objective is not fundamental and may be changed by the Board of Trustees without shareholder approval. The Dividend Growth Fund must provide shareholders with 60 days’ prior notice before changing its investment objective.There can be no guarantee that the Fund will achieve its investment objective. Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its assets (plus borrowings for investment purposes) in U.S. equity securities that have a record of paying dividends.The Fund will not change this investment policy unless it gives shareholders at least 60 days’ advance written notice.The Fund will invest primarily in companies with market capitalizations of $5 billion or higher at the time of initial purchase. The Fund’s advisor uses a bottom-up approach that involves quantitative and qualitative review of companies to seek to identify those exhibiting consistent dividend payments and favorable fundamentals, including a dividend payout ratio and earnings growth, that indicate an ability to sustain above average growth in dividends.The Fund’s dividend yield will be comparable to the S&P 500 Index average yield, with each stock evaluated as having the potential to increase future dividends at a rate above the S&P 500 Index. The Advisor may sell all or a portion of the Fund’s portfolio holding when, in its opinion, one or more of the following occurs: (1) the company’s fundamentals deteriorate; (2) overvaluation; (3) the Advisor identifies a more attractive investment opportunity for the Fund; (4) sector weightings are to be brought in line with the Advisor’s investment guidelines; (5) a reduction or elimination in the security’s dividend or (6) the Fund requires cash to meet redemption requests. When the Advisor believes that current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may invest up to 100% of its assets in cash, cash equivalents or debt instruments issued by entities that carry an investment-grade rating by a national ratings agency. However, the Advisor believes it is unlikely that it would increase cash over 10% because the advisor’s general approach is to remain invested in stocks and attempting to time the market is not a part of its investment strategy.When the Fund takes a temporary defensive position, the Fund may not achieve its investment objective. Growth Opportunity Fund Investment Objective The Growth Opportunity Fund (the “Fund”) seeks to provide long-term capital appreciation. The Fund’s investment objectives are not fundamental and may be changed by the Board of Trustees without shareholder approval.The Growth Opportunity Fund must provide shareholders with 60 days’ prior notice before changing its investment objective.There can be no guarantee that the Fund will achieve its investment objectives. Principal Investment Strategies Under normal circumstances, the Fund primarily invest in equity securities of companies with market capitalizations within the range of those companies included in the Russell Mid Cap Growth Index at the time of purchase.As of March 31, 2013, the market capitalizations of companies included in the Russell Mid Cap Growth Index were between $ and $ billion. The Advisor uses a “growth” style of management.When making purchase decisions for the Fund, the Advisor uses a bottom-up approach that involves quantitative and qualitative review of companies to identify those exhibiting: consistent earnings growth, earnings exceeding expectations, rising earnings estimates, and healthy forecasted earnings growth.These companies are further screened for, among other factors, reasonable valuations as measured by the PE (price divided by earnings per share) and thePEG ratio (price to earnings ratio divided by projected growth rate). The Advisor may sell all or a portion of the Fund’s portfolio holding when, in its opinion, one or more of the following occurs: (1) the company’s fundamentals deteriorate; (2) overvaluation; (3) the Advisor identifies a more attractive investment opportunity for the Fund; (4) sector weightings are to be brought in line with the Advisor’s investment guidelines; or (5) the Fund requires cash to meet redemption requests. When the Advisor believes that current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objectives, the Fund may invest up to 100% of its assets in cash, cash equivalents or debt instruments issued by entities that carry an investment-grade rating by a national ratings agency. However, the Advisor believes it is unlikely that it would increase cash over 10% because the advisor’s general approach is to remain invested in stocks and attempting to time the market is not a part of its investment strategy.When the Fund takes a temporary defensive position, the Fund may not achieve its investment objectives. Please refer to the SAI for more information about the Funds’ investment policies and restrictions. Principal Risks The Funds’ principal risks are mentioned below. Before you decide whether to invest in the Funds, carefully consider these risk factors and special considerations associated with investing in the Funds, which may cause you to lose money. Principal Risks of Investing in the Funds Market Risk.The market value of a security or instrument may fluctuate, sometimes rapidly and unpredictably. These fluctuations, which are often referred to as “volatility,” may cause a security or instrument to be worth less than it was worth at an earlier time. Recent turbulence in financial markets and reduced liquidity in credit and fixed income markets may negatively affect many issuers, which may have an adverse effect on each Fund.Market risk may affect a single issuer, industry, commodity, sector of the economy, or the market as a whole. Market risk is common to most investments – including stocks, bonds, derivatives and commodities, and the mutual funds that invest in them. Equity Risk. The value of equity securities held by the Funds may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Funds participate, or factors relating to specific companies in which a Fund invests. The stock market has been subject to significant volatility recently which has increased the risk associated with an investment in the Funds.Common stock of an issuer in a Fund’s portfolio may decline in price if the issuer fails to make anticipated dividend payments because, among other reasons, the issuer of the security experiences a decline in its financial condition. Common stock is subordinated to preferred stocks, bonds and other debt instruments in a company’s capital structure, in terms of priority with respect to corporate income, and therefore will be subject to greater dividend risk than preferred stocks or debt instruments of such issuers. In addition, while broad market measures of common stocks have historically generated higher average returns than fixed income securities, common stocks have also experienced significantly more volatility in those returns. ETF Risk.ETFs typically trade on securities exchanges and their shares may, at times, trade at a premium or discount to their net asset values.In addition, an ETF may not replicate exactly the performance of the benchmark index it seeks to track for a number of reasons, including transaction costs incurred by the ETF, the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of securities held.Investing in ETFs, which are investment companies, may involve duplication of advisory fees and certain other expenses. The Funds will incur brokerage costs when purchasing and selling shares of ETFs. Growth-Oriented Investment Strategies Risk.Growth funds generally focus on stocks of companies believed to have above-average potential for growth in revenue and earnings.Growth stock prices frequently reflect projections of future earnings or revenues, and if earnings growth expectations are not met their valuations may return to more typical norms, causing their stock prices to fall.Prices of these companies’ securities may be more volatile than other securities, particularly over the short-term. Management and Strategy Risk.The ability of each Fund to meet its investment objective is directly related to the advisor’s investment strategies for the Fund.The investment process used by the Advisor could fail to achieve a Fund’s investment objective and cause your investment to lose value. No Operating History.Each Fund is a newly organized series of an open-end management investment company and has no operating history.As a result, prospective investors have no track record or history on which to base their investment decisions.Among other things, this means that investors will not be able to evaluate a Fund against one or more comparable mutual funds on the basis of relative performance until the Fund has established a track record. Additional Principal Risk of the Growth Opportunity Fund Mid-Cap Company Risk.Investing in mid-capitalization companies generally involves greater risks than investing in larger, more established ones.Mid-cap companies may have limited product lines, markets or financial resources or may depend on the expertise of a few people and may be subject to more abrupt or erratic market movements than securities of larger, more established companies or the market averages in general. For further information about the risks of investing in the Funds, please see the SAI. Portfolio Holdings Information A description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio securities is available in the Funds’ SAI, dated , 2013.Currently, disclosure of each Fund’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter, in each Fund’s Annual Report and Semi-Annual Report to Fund shareholders, and in the quarterly holdings report on Form N-Q. MANAGEMENT OF THE FUNDS Investment Advisor Oak Ridge Investments, LLC, a Delaware limited liability company with its principal place of business at 10 South LaSalle Street, Suite 1900,Chicago, Illinois 60603, is each Fund’s investment advisor and provides investment advisory services to each Fund pursuant to an investment advisory agreement between the Advisor and the Trust (each, an “Advisory Agreement”).Founded in 1989, Oak Ridge is a registered investment advisor and provides investment advice to institutions and high-net-worth investors.As of December 31, 2012, the Advisor’s had approximately $2.9 billion in assets under management. Subject to the general supervision of the Board of Trustees, the Advisor is responsible for managing each Fund in accordance with its investment objectives and policies using the approaches discussed in the “Principal Investment Strategies” section of this Prospectus. For its services, the Advisor is entitled to receive an annual management fee of 0.75% from each Fund, calculated daily and payable monthly, as a percentage of each Fund’s average daily net assets.A discussion regarding the basis for the Board’s approval of each Advisory Agreement will be available in the Funds’ Semi-Annual Report to shareholders dated . Portfolio Managers The Dividend Growth Fund is managed by David M. Klaskin and the Growth Opportunity Fund is team managed by David M. Klaskin, Kenneth S. Kailin, CFA, and Brian L. King, CFA. David M. Klaskin has 31 years of investment experience. He co-founded Oak Ridge and has served as its Chairman since 1998 and Chief Investment Officer since 1989.He chairs the firm’s Executive Committee, Investment Committee and the equity selection team.He is also a co-portfolio manager of the firm’s all capitalization, large capitalization, small-mid capitalization equity portfolios. Kenneth S. Kailin, CFA has 26 years of investment experience.Mr. Kailin has served as Executive Vice President and Senior Portfolio Manager since 2002.He is a co-portfolio manager of the firm’s mid-capitalization equity portfolio.He is a member of the firm’s Investment Committee and its equity selection team. Brian L. King, CFA has ten years of investment experience.Mr. King has served as Vice President, Portfolio Manager, and Research Analyst since 2006.He is a co-portfolio manager of the firm’s mid-capitalization equity portfolio and is actively involved in equity research.He is a member of the firm’s Investment Committee and its equity selection team. The SAI provides additional information about the portfolio managers’ method of compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of securities in the Funds. Prior Performance for Similar Accounts Managed by the Advisor The following tables set forth performance data relating to the historical performance of all privateaccounts managed by the Advisor for the periods indicated that have investment objectives, policies, strategies and risks substantially similar to those of the Growth Opportunity Fund.The data is provided to illustrate the past performance of the Advisor in managing substantially similar accounts as measured against market indices and does not represent the performance of the Growth Opportunity Fund. You should not consider this performance data as an indication of future performance of the Growth Opportunity Fund. The private accounts that are included in the performance data set forth below are not subject to the same types of expenses to which the Growth Opportunity Fund is subject, or to the diversification requirements, specific tax restrictions and investment limitations imposed on the Fund by the Investment Company Act of 1940 (the “1940 Act”) or Subchapter M of the Internal Revenue Code of 1986. Consequently, the performance results for these private accounts could have been adversely affected if the private accounts had been regulated as investment companies under the federal securities laws. Average Annual Total Returns For the Periods Ended March 31, 2013 OAK RIDGE MID-CAP GROWTH EQUITY STRATEGY COMPOSITE One Year Five Years Ten Years Since Inception (08/1/2002) Oak Ridge Mid-Cap Growth Equity Strategy Net Returns, after fees/expenses* 7.12% 8.35% 11.73% 10.82% “Pure” Gross Returns 7.86% 9.05% 12.47% 11.51% Russell Mid-Cap Index 17.30% 8.37% 12.27% 11.06% Russell Mid Cap Growth Index 12.76% 7.98% 11.53% 10.79% * The fees and expenses of accounts included in composite are lower than the anticipated operating expenses of the Growth Opportunity Fund, and, accordingly, the performance results of the composite are higher than what the Growth Opportunity Fund’s performance would have been. The Advisor has prepared and presented this report in compliance with the Global Investment Performance Standards (GIPS®) which differs from the SEC method of calculating performance.The GIPS standards are a set of standardized, industry wide principles that provide investment firms with guidance on how to calculate and report their investment results. Oak Ridge is an investment advisor registered with the SEC pursuant to the Investment Advisers Act of 1940. The Oak Ridge Mid-Cap Growth Equity Strategy Composite (the “Composite”) was created in August 1, 2002 and is made up of discretionary, fee paying, mid-capitalization separately managed accounts.The Composite includes wrap-fee and non wrap-fee separately managed accounts. Wrap-fee accounts are charged an all-inclusive asset-based fee that includes most costs. Account performance is based on total assets in the account, including cash and cash equivalents. Historical performance results include the results of accounts which are no longer managed by the Firm. This Composite does not include any non-fee paying accounts. The Mid-Cap Growth Equity Composite is comprised of growth equity accounts which invest primarily in companies with market capitalization between $1.5 billion and $15 billion at the time of first purchase. For comparison purposes, the composite is measured against the Russell Mid Cap Growth Index. The “pure” gross of fees performance results reflect the asset-weighted performance of accounts (including cash reserves) managed for the period and do not reflect the deduction of any wrap fees or fees in lieu of commissions on wrap-fee accounts or any advisory fees on the accounts, but do reflect the deduction of trading commissions for separately managed accounts. Composite results are calculated using a time-weighted total rate-of-return formula and are U.S. dollar-based. Returns include dividends net of withholding taxes if applicable, interest, and realized and unrealized gains or losses. The “net of fees” performance results reflect the deduction of wrap fees or fees in lieu of commissions on wrap-fee accounts and advisory fees and trading commissions paid by non wrap-fee separately managed accounts in the Composite since inception. Wrap fees, including advisory fees, vary across brokerage firms and accounts based upon account size and other factors, however, they generally do not exceed 3% per annum. The Russell Mid-Cap Index is a capitalization-weighted index that measures the 800 smallest companies in the Russell 1000 Index that represents approximately 31% of the total market capitalization of the Russell 1000 companies. The Russell Mid-Cap Growth Index measures the performance of those Russell Mid-Cap Index companies with higher price-to-book ratios and higher forecasted growth values. Other Service Providers IMST Distributors, LLC, (the “Distributor”) is the Trust’s principal underwriter and acts as the Trust’s distributor in connection with the offering of Fund shares.The Distributor may enter into agreements with banks, broker-dealers, or other financial intermediaries through which investors may purchase or redeem shares.The Distributor is not affiliated with the Trust, the Advisor or any other service provider for the Funds. Fund Expenses Each Fund is responsible for its own operating expenses (all of which will be borne directly or indirectly by the Fund’s shareholders), including among others, legal fees and expenses of counsel to the Fund and the Fund’s independent trustees; insurance (including trustees’ and officers’ errors and omissions insurance); auditing and accounting expenses; taxes and governmental fees; listing fees; fees and expenses of the Fund’s custodians, administrators, transfer agents, registrars and other service providers; expenses for portfolio pricing services by a pricing agent, if any; expenses in connection with the issuance and offering of shares; brokerage commissions and other costs of acquiring or disposing of any portfolio holding of the Fund and any litigation expenses. The Advisor has contractually agreed, however, to waive its fees and/or pay for operating expenses of each Fund to ensure that the total annual fund operating expenses (excluding, as applicable, any acquired fund fees and expenses as determined in accordance with Form N-1A, interest, taxes, dividends on short positions, brokerage commissions, dividend and interest expenses on short sales, front-end or contingent deferred loads, expenses incurred in connection with any merger or reorganization and extraordinary expenses such as litigation expenses) do not exceed 1.25% and 1.00% of the average daily net assets of Class A shares and Class I shares of the Dividend Growth Fund, and do not exceed1.40% and 1.15% of the average daily net assets of Class A shares and Class I shares of the Growth Opportunity Fund, respectively.This agreement is effective until , 2014, and may be terminated only by the Board of Trustees. Any reduction in advisory fees or payment of a Fund’s expenses made by the Advisor in a fiscal year may be reimbursed by the Fund in any of the three subsequent fiscal years if the Advisor so requests.This reimbursement may be paid by a Fund if the aggregate amount of operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the current limitation on Fund expenses or the limitation on Fund expenses in effect at the time of the request.Any such reimbursement is contingent upon the Board’s subsequent review and ratification of the reimbursed amounts and may not cause the total fee paid by a Fund in a fiscal year to exceed the applicable limitation on Fund expenses.A Fund must pay current ordinary operating expenses before the Advisor is entitled to request any reimbursement of fees and/or Fund expenses. Additional Information The SAI provides additional information about the portfolio managers’ method of compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of securities in each Fund. PURCHASE OF SHARES General This Prospectus offers two classes of shares of each Fund, designated as Class A shares and Class I shares. · Class A shares generally incur sales loads at the time of purchase and are subject to a distribution/service fee. · Class I shares are not subject to any sales loads or distribution (Rule 12b-1) fees. By offering multiple classes of shares, the Funds permit each investor to choose the class of shares that is most beneficial given the type of investor, the amount to be invested and the length of time the investor expects to hold the shares. Each class of shares generally has the same rights, except for the differing sales loads, distribution/service fees, any related expenses associated with each class of shares, and the exclusive voting rights by each class with respect to any distribution plan or service plan for such class of shares. To the extent allowed by applicable law, each Fund reserves the right to discontinue offering shares at any time or to cease operating entirely. The Funds do not accept investments by non-U S persons. Class A Shares Class A shares of each Fund are sold at the offering price, which is net asset value per share (“NAV”) plus an initial maximum sales charge that varies with the amounts you invest as follows: [Oak Ridge to complete Sales Charge Schedule] Class A Shares—Sales Charge Schedule Your Investment Front-End Sales Charge As a % Of Offering Price* Front-End Sales Charge As a % Of Net Investment Dealer Reallowance As a % Of Offering Price Up to $xx,999 x.xx% x.xx% x.xx% $xx,-$xx,999 x.xx% x.xx% x.xx% $xxx-$xxx,999 x.xx% x.xx% x.xx% $xxx-$xxx,999 x.xx% x.xx% x.xx% $xxx-$xxx,999 x.xx% x.xx% x.xx% $xxx or more See below** See below** See below** *The offering price includes the sales charge. **See the “Large Order Net Asset Value Purchase Privilege” section on page xx. Because of rounding in the calculation of front-end sales charges, the actual front-end sales charge paid by an investor may be higher or lower than the percentages noted above.No sales charge is imposed on Class A shares received from reinvestment of dividends or capital gain distributions. Class A Shares Purchase Programs Eligible purchasers of Class A shares also may be entitled to reduced or waived sales charges through certain purchase programs offered by the Funds. Quantity Discounts. You may be able to lower your Class A sales charges if: · you assure the Fund in writing that you intend to invest at least $xxx in Class A shares of the Funds over the next 13 months (“Letter of Intent”) (see below); or · the amount of Class A shares you already own in the Funds plus the amount you’re investing now in Class A shares is at least $xx,xxx (“Cumulative Discount”). By signing a Letter of Intent you can purchase shares of the Fund at a lower sales charge level.Your individual purchases will be made at the applicable sales charge based on the amount you intend to invest over a 13-month period as stated in the Letter of Intent.Purchases resulting from the reinvestment of dividends and capital gains do not apply toward fulfillment of the Letter of Intent.Shares equal to 5.75% of the amount of the Letter of Intent will be held in escrow during the 13-month period.If, at the end of that time, the total net amount invested made is less than the amount intended, you will be required to pay the difference between the reduced sales charge and the sales charge applicable to the individual net amount invested had the Letter of Intent not been in effect.This amount will be obtained from redemption of the escrowed shares.Any remaining escrowed shares after payment to the Fund of the difference in applicable sales charges will be released to you. If you establish a Letter of Intent with the Funds you can aggregate your accounts as well as the accounts of your immediate family members.You will need to provide written instructions with respect to the other accounts whose purchases should be considered in fulfillment of the Letter of Intent. The point of the Letter of Intent and Cumulative Discount is to let you count investments made at other times for purposes of calculating your present sales charge.Any time you can use the privileges to “move” your investment into a lower sales charge category, it is generally beneficial for you to do so. For purposes of determining whether you are eligible for a reduced Class A sales charge, you and your immediate family (your spouse or life partner and your children or stepchildren age 21 or younger) may aggregate your investments in the Funds.This includes, for example, investments held in a retirement account, an employee benefit plan, or at a financial advisor other than the one handling your current purchase.These combined investments will be valued at their current offering price to determine whether your current investment qualifies for a reduced sales charge. Investors must notify the applicable Fund or an authorized dealer at the time of purchase whenever a quantity discount is applicable to purchases and may be required to provide the Fund, or an authorized dealer, with certain information or records to verify eligibility for a quantity discount.Such information or records may include account statements or other records for shares of the Funds in all accounts (e.g., retirement accounts) of the investor and other eligible persons, as described above, which may include accounts held at the Fund or at other authorized dealers.Upon such notification, an investor will pay the lowest applicable sales charge.Shareholders should retain any records necessary to substantiate the purchase price of the shares, as the Funds and authorized dealers may not retain this information. Information about sales charges can be found on the Funds’ website www..com or you can consult with your financial representative. Net Asset Value Purchases. You may be able to buy Class A shares without a sales charge when you are: · reinvesting dividends or distributions; · participating in an investment advisory or agency commission program under which you pay a fee to an investment advisor or other firm for portfolio management or brokerage services; · financial intermediaries that: (i) are compensated by clients on a fee-only basis, including but not limited to investment advisors, financial planners, and bank trust departments; or (ii) have entered into an agreement with the Funds to offer Class A shares through a no-load network or platform, may buy without a sales charge on behalf of your clients; or (iii) have entered into an agreement with the Funds’ distributor to offer shares to self-directed investment brokerage accounts that may or may not charge a transaction fee to its customers; · a current trustee of the Trust; or · an employee (including the employee’s spouse, domestic partner, children, grandchildren, parents, grandparents, siblings and any dependent of the employee, as defined in Section 152 of the Internal Revenue Code) of the Advisor or of a broker-dealer authorized to sell shares of the Funds. Your financial advisor or the Funds’ transfer agent (the “Transfer Agent”) can answer your questions and help you determine if you are eligible. Large Order Net Asset Value Purchase Privilege.There is no initial sales charge on purchases of Class A shares in an account or accounts with an accumulated value of $1 million or more, but a contingent deferred sales charge (“CDSC”) of 1.00% will be imposed in the event of certain redemptions within 12 months after the end of the month in which such purchase was made.From its own profits and resources, the Advisor may pay a finder’s fee to authorized dealers who initiate or are responsible for purchases of $1 million or more of Class A shares of the Funds equal to x.xx% of the amount under $xx million, 0.xx% of the next $xx million, and 0.xx% thereafter.The contingent deferred sales charge is waived for redemptions of Class A shares purchased by an employer-sponsored retirement plan that has at least $500,000 in total plan assets.In addition, the CDSC is waived under certain circumstances, including the redemption of shares whose dealer of record at the time of the investment notifies the distributor that the dealer waives the finder’s fee.Your financial advisor or the Transfer Agent can answer your questions and help you determine if you are eligible. Class I Shares To purchase Class I shares of a Fund, you generally must invest at least $100,000.Class I shares are not subject to any initial sales charge.There also is no CDSC imposed on redemptions of Class I shares, and you do not pay any ongoing distribution fees. Distribution Plan The Funds have adopted a distribution and services plan (the “Plan”) pursuant to Rule 12b-1 under the 1940 Act with respect to its Class A shares.Under the Plan, the Funds pay distribution fees in connection with the sale and distribution of its Class A shares.These fees are paid to broker-dealers, financial advisors, or other persons, including the Fund’s distributor, for distribution or distribution related activities. The Plan provides for the payment of a fee at the annual rate of up to 0.25% of the average daily net assets attributable to Class A shares.Because this fee is paid out of a Fund’s assets attributable to Class A shares, the fee will increase the cost of your investment and, over time, may cost you more than paying other types of sales charges.The net income attributable to Class A shares will be reduced by the amount of distribution and service fees and other expenses of the Fund associated with that class of shares. To assist investors in comparing classes of shares, the table under the Prospectus heading “Fees and Expenses of the Fund” provides a summary of sales charges and expenses and an example of the sales charges and expenses of the Funds applicable to each class of shares offered herein. Class I shares are not subject to any distribution fees under the Plan. Shareholder Servicing Fee In addition, each Fund may paya fee at an annual rate of up to 0.15% of its average daily net assets to shareholder servicing agents.Shareholder servicing agents provide administrative and support services to their customers, which may include establishing and maintaining accounts and records relating to shareholders, processing dividend and distribution payments from a Fund on behalf of shareholders, responding to routine inquiries from shareholders concerning their investments, assisting shareholders in changing dividend options, account designations and addresses, and other similar services. Additional Share Purchase Programs Listed below are some of the shareholder services the Funds offer to investors.For a more complete description of the Funds’ shareholder services, such as investment accounts, retirement plans, automated clearing house deposits, dividend diversification and the systematic withdrawal plan, please contact your authorized dealer. Purchases by Telephone. Investors may purchase additional shares by calling 1-xxx-xxx-xxxx.If elected on your account application, telephone orders will be accepted via electronic funds transfer from your bank account through the Automated Clearing House (“ACH”) network.You must have banking information established on your account prior to making a purchase.Your shares will be purchased at the public offering price (the NAV next calculated after receipt of your purchase order plus any applicable sales charge). Dividend Reinvestment. You may reinvest dividends and capital gains distributions in shares of the Funds.Such shares are acquired at NAV (without a sales charge) on the applicable payable date of the dividend or capital gain distribution.Unless the shareholder instructs otherwise, dividends and distributions are automatically reinvested in shares of the same class of a Fund paying the dividend or distribution.This instruction may be made by writing to the Transfer Agent or by telephone by calling 1-xxx-xxx-xxxx.The investor may, on the account application form or prior to any declaration, instruct that dividends and/or capital gain distributions be paid in cash or be reinvested in a Fund at the next determined NAV.If you elect to receive dividends and/or capital gain distributions in cash and the U.S. Postal Service cannot deliver the check, or if a check remains outstanding for six months or more, each Fund reserves the right to reinvest the distribution check in your account at the Fund’s current NAV and to reinvest all subsequent distributions. Availability of Information Information regarding sales charges of the Funds and the applicability and availability of discounts from sales charges is available free of charge on the Funds’ website at www..com.The Prospectus and SAI are also available on the website. In order to reduce the amount of mail you receive and to help reduce expenses, we generally send a single copy of any shareholder report and Prospectus to each household.If you do not want the mailing of these documents to be combined with those of other members of your household, please contact your authorized dealer or the Transfer Agent. YOUR ACCOUNT WITH THE FUND Share Price The offering price of each class of a Fund’s shares is the net asset value per share (“NAV”) of that class.The NAV for each class of aFund is determined by dividing the value of the Fund’s portfolio securities, cash and other assets (including accrued interest) allocable to such class, less all liabilities (including accrued expenses) allocable to such class, by the total number of shares outstanding in such class. Each NAV takes into account all of the expenses and fees of that class of the relevant Fund, including management fees and distribution/service fees, which are accrued daily.Each Fund’s NAVs are typically calculated as of the close of regular trading (generally, 4:00 p.m. Eastern Time) on each day that the New York Stock Exchange (“NYSE”) is open for unrestricted business.A Fund’s NAVs may be calculated earlier if trading on the NYSE is restricted or if permitted by the SEC.The NYSE is closed on weekends and most U.S. national holidays.However, foreign securities listed primarily on non-U.S. markets may trade on weekends or other days on which a Fund does not value its shares, which may significantly affect the Fund’s NAVs on days when you are not able to buy or sell Fund shares. In certain circumstances, the Funds employ fair value pricing to ensure greater accuracy in determining daily NAVs and to prevent dilution by frequent traders or market timers who seek to exploit temporary market anomalies.The Board has adopted procedures in the event that the Funds must utilize fair value pricing, including when reliable market quotations are not readily available, when the Funds’ pricing service does not provide a valuation (or provides a valuation that, in the judgment of the Advisor, does not represent the security’s fair value), or when, in the judgment of the Advisor, events have rendered the market value unreliable (see the discussion of fair value pricing of foreign securities in the paragraph below).Valuing securities at fair value involves reliance on the judgment of the Board (or a committee thereof), and may result in a different price being used in the calculation of a Fund’s NAVs from quoted or published prices for the same securities.Fair value determinations are made in good faith in accordance with procedures adopted by the Board.There can be no assurance that a Fund will obtain the fair value assigned to a security if it sells the security. Fair value pricing may be applied to foreign securities held by a Fund upon the occurrence of an event after the close of trading on non-U.S. markets but before the close of trading on the NYSE when the Fund’s NAVs are determined.If the event may result in a material adjustment to the price of a Fund’s foreign securities once non-U.S. markets open on the following business day (such as, for example, a significant surge or decline in the U.S. market), the Fund may value such foreign securities at fair value, taking into account the effect of such event, in order to calculate the Fund’s NAVs.Other types of portfolio securities that the Funds may fair value include, but are not limited to:(1) investments that are illiquid or traded infrequently, including “restricted” securities and private placements for which there is no public market; (2) investments for which, in the judgment of the Advisor, the market price is stale; (3) securities of an issuer that has entered into a restructuring; (4) securities for which trading has been halted or suspended; and (5) fixed income securities for which there is not a current market value quotation. Buying Shares The Funds’ shares are offered on a continuous basis throughShares also may be purchased through members of the Financial Industry Regulatory Authority (“FINRA”) who are acting as securities dealers (“dealers”) and FINRA members or eligible non-FINRA members who are acting as brokers or agents for investors (“brokers”).Dealers and brokers are sometimes referred to herein as authorized dealers. To purchase shares of a Fund, you must invest at least the minimum amount indicated in the following table. Minimum Investments To Open Your Account To Add to Your Account Class A Shares Direct Regular Accounts Traditional and Roth IRA Accounts Gift Account For Minors Class I Shares All Accounts None Shares of a Fund may be purchased by check, by wire transfer of funds via a bank or through an approved financial intermediary (i.e., a supermarket, investment advisor, financial planner or consultant, broker, dealer or other investment professional and their agents) authorized by the Fund to receive purchase orders.A financial intermediary may charge additional fees and may require higher minimum investments or impose other limitations on buying and selling Fund shares.When purchasing shares of a Fund, investors must specify whether the purchase is for Class A or Class I shares. You may make an initial investment in an amount greater than the minimum amounts shown in the preceding table and a Fund may, from time to time, reduce or waive the minimum initial investment amounts.The minimum initial investment amount is automatically waived for Fund shares purchased by Trustees of the Trust and current or retired directors and employees of the Advisor and its affiliates. If you invest with us through a financial intermediary, the minimum investment requirement may be met if your financial intermediary aggregates your investments with those of other clients into a single group, or omnibus account that meets the minimum.The minimum investment requirement for Class I shares may be waived if you or your financial intermediary, invest through an omnibus account, have an aggregate investment in our family of funds of $100,000 or more, or in other situations as determined by the Advisor.In addition, financial intermediaries or plan record keepers may require retirement plans to meet certain other conditions, such as plan size or a minimum level of assets per participant, in order to be eligible to purchase Class I shares.The Advisor may permit a financial intermediary to waive applicable minimum initial investment for Class I shares in the following situations: • Broker-dealers purchasing fund shares for clients in broker-sponsored discretionary fee-based advisory programs where the portfolio manager of the program acts on behalf of the shareholder through omnibus accounts; • Trust companies and bank wealth management organizations purchasing shares in a fiduciary, discretionary trustee or advisory account on behalf of the shareholder, through omnibus accounts or nominee name accounts; • Qualified Tuition Programs under Section 529 that have entered into an agreement with the distributor; • Certain employer-sponsored retirement plans, as approved by the Advisor; and • Certain other situations deemed appropriate by the Advisor. In-Kind Purchases and Redemptions Each Fund reserves the right to accept payment for shares in the form of securities that are permissible investments for the Fund.Each Fund also reserves the right to pay redemptions by an “in-kind” distribution of securities (instead of cash) from the Fund.In-kind purchases and redemptions are taxable events and may result in the recognition of gain or loss for federal income tax purposes.See the SAI for further information about the terms of these purchases and redemptions. Additional Investments Additional subscriptions in the Funds generally may be made by investing at least the minimum amount shown in the table above.Exceptions may be made at a Fund’s discretion.You may purchase additional shares of a Fund by sending a check together with the investment stub from your most recent account statement to the Fund at the applicable address listed in the table below.Please ensure that you include your account number on the check.If you do not have the investment stub from your account statement, list your name, address and account number on a separate sheet of paper and include it with your check.You may also make additional investments in a Fund by wire transfer of funds or through an approved financial intermediary.The minimum additional investment amount is automatically waived for shares purchased by Trustees of the Trust and current or retired directors and employees of the Advisor and its affiliates.Please follow the procedures described in this Prospectus. Customer Identification Information To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify and record information that identifies each person who opens an account.When you open an account, you will be asked for your name, date of birth (for a natural person), your residential address or principal place of business, and mailing address (if different) as well as your Social Security Number or Taxpayer Identification Number.Additional information is required for corporations, partnerships and other entities.Applications without such information will not be considered in good order.Each Fund reserves the right to deny applications if the application is not in good order. This Prospectus should not be considered a solicitation to purchase or as an offer to sell shares of the Funds in any jurisdiction where it would be unlawful to do so under the laws of that jurisdiction. Timing and Nature of Requests The purchase price you will pay for a Fund’s shares will be at the next NAV (plus sales charge, if applicable) calculated after the Transfer Agent or your approved financial intermediary receives your request in good order.“Good order” means that your purchase request includes:(1)the name of the Fund and share class to be purchased, (2)the dollar amount of shares to be purchased, (3)your purchase application or investment stub, and (4)a check payable to Oak Ridge Funds.All requests to purchase Fund shares received in good order before 4:00p.m. (Eastern Time) on a business day will be processed on that same day.Requests received in good order after 4:00p.m. (Eastern Time) or on a day when a Fund does not value its shares will be processed on the next business day NAV.All purchases must be made in U.S. dollars and drawn on U.S. financial institutions. Methods of Buying Through a broker- dealer or other financial intermediary The Funds are offered through certain approved financial intermediaries (and their agents).The Funds are also offered directly.An order placed with a financial intermediary or its authorized agent is treated as if such order were placed directly with a Fund, and will be executed at the next NAV (plus sales charge, if applicable) calculated by the Fund.Your financial intermediary will hold your shares in a pooled account in its (or its agent’s) name.The Funds may pay your financial intermediary (or its agent) to maintain your individual ownership information, maintain required records, and provide other shareholder services.The financial intermediary which offers shares may require payment of additional fees from its individual clients.If you invest through your financial intermediary, the policies and fees may be different than those described in this Prospectus.For example, the financial intermediary may charge transaction fees or set different minimum investments.Your financial intermediary is responsible for processing your order correctly and promptly, keeping you advised of the status of your account, confirming your transactions and ensuring that you receive copies of the Funds’ Prospectus.Please contact your financial intermediary to determine whether it is an approved financial intermediary of the Funds or for additional information. By mail The Funds will not accept payment in cash, including cashier’s checks.Also, to prevent check fraud, the Funds will not accept third-party checks, Treasury checks, credit card checks, traveler’s checks, money orders or starter checks for the purchase of shares. All checks must be made in U.S. dollars and drawn on U.S. financial institutions. To buy shares directly from the Funds by mail, complete an account application and send it together with your check for the amount you wish to invest to the Fund at the address indicated below.To make additional investments once you have opened your account, write your account number on the check and send it to the applicable Fund together with the most recent confirmation statement received from the Transfer Agent.If your check is returned for insufficient funds, your purchase will be canceled and a $25 fee will be assessed against your account by the Transfer Agent. Regular Mail Oak Ridge Funds
